COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Aker Solutions, Inc., et al. v. Marisa Tisnado, Individually and as
                          Representative of the Estate of Robert Tisnado and as Next of Friend
                          of XXX Tisnado, XXX Tisnado and XXX Tisnado, Minors

Appellate case number:    01-17-00322-CV

Trial court case number: 2014-70230

Trial court:              11th District Court of Harris County

       Appellants have filed a motion for expedited consideration and for a stay of trial and
discovery pending resolution of the appeal. We requested a response to this motion and appellees
have advised us that they do not oppose the motion.
      Accordingly, we grant the motion in part and order discovery and trial in trial court cause
number 2014-70230, STAYED, pending resolution of the appeal.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: May 15, 2017